Title: To Benjamin Franklin from Peter Vesey et al., 17 June 1779
From: Vesey, Peter
To: Franklin, Benjamin


Hounnered Sr.
Bouling 17th of June 1779
We that Have our Name Hear prescribed Have hade the Misfourten To Be twise taken the first time Taken By the english when we wase Bound from Boston to Cape fransaay & Carried to Jemac’a & then Sent Horn prisoners to england & after making our eskeep we got to London where we had got a voyage for Hallifax in Hopes of geating to our own homes But fourtun Would Have it So that we most fall in with Two french Cutters Wo Carried us in to Bouling Wher we are in Prison. And if you Pleas to Clear us we are willing to go on Board aney American Ship. This is from your most Obedint Humbel Servants.—
Peter Wesey Boren in Boston Wif & 2 ChildersJohn Cern Boren in Do.—Hennery Bringwal Boren in Neubory Port.Peter Williamson Boren in Newyork was Living in BostonThomas Bleke Boren in Newyork was Living at the east eand of Long islandHennery Williams Boren in Newyork


Honnered Sr. we Desire the favour you Would Send us Two Lines from your hand To Let us No whether you will exept of our Servise or No.

 
Addressed: To / His Excellency Sir Pitter / Frankling / A / Parris
